In a proceeding pursuant to CPLR article 78 to review a determination of the appellants mayor and board of trustees, made January 27, 1975, which denied petitioners’ request to obtain lists of names, addresses and salaries of village employees for copying, the appeal is from a judgment of the Supreme Court, Nassau County, dated March 12, 1975, which annulled the determination and directed appellants to provide petitioners with access to and the right to inspect and copy payroll records of village employees, except employees of the police department. Judgment affirmed, without costs or disbursements. If section 88 (subd 1, par g) of the Public Officers Law were to be read as appellants contend, i.e., to permit bona fide members of the news media to inspect the payroll records without copying the information, no logical purpose would be served by the subdivision. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur. [81 Misc 2d 81.]